IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :               No. 2401 Disciplinary Docket No. 3
                                :
                Petitioner      :               No. 113 DB 2017
                                :
           v.                   :               Attorney Registration No. 310210
                                :
JEFFREY T. TOMAN,               :               (Lackawanna County)
                                :
                Respondent      :


                                         ORDER

PER CURIAM
      AND NOW,         this 9th day of      May,    2018, upon     consideration of   the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and Jeffrey T. Toman is

suspended on consent from the Bar of this Commonwealth for a period of three years,

retroactive to October 8, 2017. He shall comply with all the provisions of Pa.R.D.E. 217.

      Respondent shall pay the costs incurred by the Disciplinary Board in the

investigation and prosecution of this matter.